Citation Nr: 9922251	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for 
deflection of the nasal septum, status post fracture with 
surgical correction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1991, from October 1993 to December 1993, and from May 1994 
to December 1995.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO, in pertinent part, denied 
entitlement to service connection for loss of taste and a 
kidney disorder, and granted service connection for 
deflection of the nasal septum, with status post fracture 
with surgical correction with assignment of a noncompensable 
evaluation effective December 4, 1995.

The Board of Veterans' Appeals (Board) initially remanded the 
case to the RO in November 1997 to afford the veteran his 
requested hearing before a Member of the Board sitting at the 
RO.  The veteran withdrew a request for this hearing.

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for loss of 
taste and a kidney disorder, and remanded the issue of 
entitlement to a compensable evaluation for deflection of the 
nasal septum, status post fracture with surgical correction, 
to the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO) for a VA examination and additional 
development of the record.  

In February 1999 the RO affirmed the denial of entitlement to 
a compensable evaluation for deflection of the nasal septum, 
status post fracture with surgical correction.

A review of the record reflects that a VA examination has 
been completed and additional development of the record has 
been accomplished to the extent possible.  Thus, the case has 
now been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Deflection of the nasal septum, status post fracture with 
surgical correction, is manifested by marked interference 
with breathing space.


CONCLUSION OF LAW

A 10 percent evaluation is warranted for deflection of the 
nasal septum, status post fracture with surgical correction.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (effective prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Relevant service medical records reflect the veteran 
underwent a closed reduction of a nasal fracture with 
external splinting and internal splinting in June 1995.  The 
records reflect he sustained a depressed nasal fracture after 
being hit with a softball on the right side of his nasal 
dorsum.  It was noted the veteran had broken his nose in the 
past and did have a pre-existing cosmetic deformity of the 
left nasal bridge with a dorsal hump.  An August 1995 letter 
from a physician reflects the veteran's nose appeared 
symmetric and there was no longer a depression of the nasal 
bridge.  It was noted the veteran was breathing well out of 
both sides of his nose and his nasal septum was relatively 
midline, with no evidence of nasal obstruction.  It was also 
noted the veteran still had a left nasal dorsal hump which 
was present from his first nasal fracture.  

In a June 1996 rating decision, the RO granted service 
connection for deflection of the nasal septum, status post 
fracture with surgical correction, evaluated as 
noncompensable.  

At his November 1996 RO hearing, the veteran testified that 
his nose seemed to swell at times making it difficult for him 
to breathe through his nose.  The veteran stated he did not 
observe any swelling on the outside, but felt like the inside 
of his nose swelled.  The veteran stated this seemed to 
mainly occur at night and had begun approximately five months 
earlier.  The veteran testified that he had nasal drainage at 
night and in the morning after sleeping.  The veteran 
reported he had not noticed any actual crusting or crackling 
sensation around the outside edges of his nose or any 
reddening of the nares on the outside.  The veteran reported 
there was reddening of the nares on the inside.  (Transcript, 
page 2).  

The veteran reported he had not noticed any swelling in his 
cheeks or eyes.  The veteran testified that running caused 
his symptoms to worsen.  The veteran also testified that if 
he was trying to breath in quickly, his nose "kind of cuts 
itself off" and the skin right on the bridge of his nose 
sucked in causing him to have to breathe through his mouth.  
(Transcript, page 3).  The veteran testified this happened 
approximately three times a week.  The veteran also testified 
that he had a lot of mucous in his nose and his nose 
frequently bled down the back of his throat.  (Transcript, 
page 4).  The veteran stated that he had difficulty sleeping 
because of his nose, and if he was running in the performance 
of his duties as a police officer, he would notice that he 
had to breathe through his mouth.  (Transcript, pages 5-6).  
The veteran testified that he did feel a little pressure 
beneath the eyes when bending forward, and he felt a burning 
sensation in his nose when running and breathing fast.  The 
veteran stated he had not been treated for his nose condition 
since it was broken.  (Transcript, 
page 6).  

Upon VA examination of the nose and sinuses dated in 
September 1998, the veteran complained of trouble breathing 
and bilateral nasal congestion, worse on the right side.  The 
veteran denied any chronic purulent nasal drainage or 
postnasal drainage.  

The examiner noted the veteran had marked difficulty 
breathing through both sides of his nose and it was worse on 
the right side.  The examiner noted no purulent discharge, no 
dyspnea at rest or on exertion, and no speech impairment.  
The examiner also noted some mild postnasal drainage, but no 
other symptoms of chronic sinusitis.  The examiner noted no 
frequency or duration of periods of incapacitation; the only 
other symptom noted was occasional epistaxis.  X-rays of the 
sinuses were noted as normal.  The examiner stated the 
veteran had a spur of the left, inferior nostril with a 
corrugated septum and mild to moderate bilateral obstruction.  
Some turbinate hypertrophy was also noted.  The examiner 
noted no evidence of tenderness, burning discharge, or 
crusting.  A diagnosis of nasal-septum deviation with 
secondary obstruction was noted.

Criteria

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502 (1998), 
the traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent disability 
evaluation.  

However, the Court has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The regulation regarding the 
evaluation of a deviated septum was changed effective October 
7, 1996, during the pendency of this veteran's appeal.  




Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6502 provided that traumatic deflection of the nasal septum 
with marked interference with breathing space warrants a 10 
percent evaluation.  Traumatic deflection of the nasal septum 
with only slight symptoms warrants a noncompensable 
evaluation.  Thus, the Board will evaluate the veteran's 
claim under both the old and new criteria.  

Analysis

Initially the Board notes that the veteran's claim for 
entitlement to an initial compensable evaluation for his 
nasal disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected nasal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the previous 
remands, all relevant facts have been properly developed to 
their full extent and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

Following a review of the evidence of record, the Board 
concludes that a 10 percent evaluation is warranted under the 
criteria in effect prior to October 7, 1996.  In an August 
1995 letter, a surgeon stated that the veteran was breathing 
well out of both sides of his nose and his nasal septum was 
relatively midline with no evidence of nasal obstruction.  



However, upon VA examination of the nose and sinuses dated in 
September 1998, the examiner noted the veteran had marked 
difficulty breathing through both sides of his nose and it 
was worse on the right side.  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502 (effective 
prior to October 7, 1996) traumatic deflection of the nasal 
septum with marked interference with breathing space warrants 
a 10 percent evaluation.

The Board notes that a 10 percent disability evaluation is 
the maximum evaluation allowed under either the old or the 
new criteria.  Thus, the Board concludes that consideration 
of the veteran's disability under the new criteria is not 
necessary.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's deflection 
of the nasal septum results in marked interference with 
employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).


ORDER

A 10 percent evaluation for deflection of the nasal septum, 
status post fracture with surgical correction is granted, 
subject to the governing regulations concerning the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

